Citation Nr: 1341257	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee disability with degenerative changes, status post-meniscectomy/synovectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee disability with degenerative changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta.  

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence (private treatment records) with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence. 

In the above noted April 2008 rating decision, the RO also denied entitlement to a compensable rating for impairment of the jaw.  The Veteran then filed a notice of disagreement as to the issues pertaining to higher ratings for impairment of the jaw and right and left knee disabilities.  In July 2009, the RO issued a statement of the case on these three issues.  In a subsequent July 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran perfect his appeal only with regard to the claims for increased ratings for right and left knee disabilities.  As such, the issue of an increased rating for impairment of the jaw is not in appellate status. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

The most recent VA examination to determine the degree of severity of the Veteran's service-connected knee disabilities was performed in July 2007.  At the August 2013 hearing, the Veteran essentially stated that these disabilities had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the Veteran should be scheduled for an examination to determine the current severity of his service-connected knee disabilities.  Prior to the examination, the agency of original jurisdiction (AOJ) should obtain and associate with the claim file all outstanding treatment records pertinent to these issues. 

Finally, the Board notes that it appears that the Veteran's original claims file was lost and had to be rebuilt when he filed a claim for increased ratings in May 2007.  While the Veteran has been represented by the Georgia Department of Veterans Affairs at all stages of this appeal, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the Georgia Department of Veterans Affairs as his representative is not included in the rebuilt claims file.  On remand, a copy of a signed VA Form 21-22 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a signed copy of VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, from the Veteran, or his appointed representative, and associate the document with the rebuilt claims file. 

2.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records.  All such available records should be associated with the claims folder (physical or electronic file). 

3.  Then, arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right and left knee disabilities.  All necessary tests and studies should be performed.  The claims file and VVA file must be made available to the examiner for review in connection with the examination.  A notation should be made in the examination report that this review has taken place. 

All pertinent pathology associated with the service-connected knee disabilities [to include, for example, limitation of motion and instability, but excluding the effects of any other disability on the Veteran's knees] should be noted in the examination report.  In addition, the examiner should opine as to the impact, if any, of the Veteran's service-connected knee disabilities on his ability to work.  Supporting rationale for all opinions expressed must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  Finally, readjudicate the increased rating issues as are listed on the title page of this remand.  If these benefits are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


